Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 27, 2016, is
made by and between SecureWorks Corp., a Delaware corporation (together with any
successor thereto, the “Company”), Dell Marketing L.P., a Texas limited
partnership (together with any successor thereto, “DMLP”), Michael S. Dell
(“MD”), the Susan Lieberman Dell Separate Property Trust (together with any
successor thereto, the “Dell Trust”), MSDC Denali Investors, L.P., a Delaware
limited partnership (“MSDC LP”), MSDC Denali EIV, LLC, a Delaware limited
liability company (together with MSDC LP and any successors thereto, the “MSD
Funds” and each an “MSD Fund”), Silver Lake Partners III, L.P., a Delaware
limited partnership (“SLP III”), Silver Lake Technology Investors III, L.P., a
Delaware limited partnership (“SLTI III”), Silver Lake Partners IV, L.P., a
Delaware limited partnership (“SLP IV”), Silver Lake Technology Investors IV,
L.P., a Delaware limited partnership (“SLTI IV”), and SLP Denali Co-Invest,
L.P., a Delaware limited partnership (together with SLP III, SLTI III, SLP IV,
SLTI IV and any successors thereto, the “Silver Lake Funds” and each, a “Silver
Lake Fund”).

W I T N E S S E T H:

WHEREAS, on the date hereof, the Company has sold shares of Class A common
stock, par value $0.01 per share, of the Company (the “Class A Common Stock”) in
an initial public offering (the “IPO”);

WHEREAS, as of the date hereof, DMLP owns of record all of the issued and
outstanding shares of Class B common stock, par value $0.01 per share, of the
Company (the “Class B Common Stock,” and together with the Class A Common Stock,
the “Common Stock”);

WHEREAS, MD, the Dell Trust, the MSD Funds and the Silver Lake Funds each own
shares of Common Stock of Denali Holding Inc., the ultimate parent company of
DMLP, and such shareholders may acquire shares of Common Stock after the date of
this Agreement; and

WHEREAS, the Company has agreed to provide DMLP, MD, the Dell Trust, the MSD
Funds and the Silver Lake Funds and their respective permitted assigns with the
registration rights set forth herein for the public offering and sale of
(a) shares of Class A Common Stock, including Class A Common Stock issuable upon
conversion of shares of Class B Common Stock held by such stockholders, and
(b) shares of Class B Common Stock held by such stockholders;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Adverse Offering Effect” has the meaning specified in Section 5(a).

“Affiliate” has the meaning specified in Rule 12b-2 promulgated under the
Exchange Act as in effect on the date hereof.

“Amendment” has the meaning specified in Section 17.



--------------------------------------------------------------------------------

“beneficial owner” and to “beneficially own” have the same meanings as in Rule
13d-3 promulgated under the Exchange Act as in effect on the date hereof.

“Blackout Period” has the meaning specified in Section 8.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or other governmental actions to close.

“Class A Common Stock” has the meaning specified in the recitals hereof.

“Class B Common Stock” has the meaning specified in the recitals hereof.

“Closing Date” means the date on which the sale of the Class A Common Stock in
the IPO is consummated by the Company and the underwriters of the IPO.

“Common Stock” has the meaning specified in the recitals hereof.

“Company” has the meaning specified in the preamble hereto.

“Company Affiliate” means (a) any legal entity of which the Company is the
beneficial owner of voting interests representing 20% or more in voting power of
the outstanding voting interests or (b) any other legal entity that (directly or
indirectly) is controlled by the Company.

“Company Securities” means (a) the Common Stock and (b) all rights, warrants,
options, convertible securities or indebtedness, exchangeable securities or
indebtedness, or other rights, in each case convertible into or exercisable or
exchangeable for, directly or indirectly, shares of Common Stock, whether at the
time of issue or upon the passage of time or the occurrence of a future event.

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a legal entity, whether
through the ownership of voting interests, by contract, or otherwise.

“Cutback Notice” has the meaning specified in Section 5(a).

“Dell Trust” has the meaning set forth in the Preamble.

“Demand Notice” has the meaning specified in Section 3(a).

“Demand Registrable Securities” means any Registrable Securities requested to be
included in a Demand Registration by a Holder pursuant to Section 3.

“Demand Registration” means any registration of Registrable Securities effected
pursuant to Section 3.

“Denali” means (a) Denali Holding Inc., a Delaware corporation, (b) any of its
successors by way of merger, consolidation or share exchange, any acquiror of
all or substantially all of its assets and (c) any person of which Denali
Holding Inc. becomes a subsidiary.

 

-2-



--------------------------------------------------------------------------------

“Denali Affiliate” means, other than the Company or any Company Affiliate,
(a) any legal entity of which Denali is the beneficial owner of voting interests
representing 20% or more in voting power of the outstanding voting interests,
(b) any other legal entity that (directly or indirectly) is controlled by
Denali, controls Denali or is under common control with Denali, (c) any of
(i) MD, (ii) any legal entity of which MD is the beneficial owner of voting
interests representing 20% or more in voting power of the outstanding voting
interests, (iii) any other legal entity that (directly or indirectly) is
controlled by MD, (iv) the Dell Trust, (v) any MSD Fund and (vi) any Permitted
Transferee (as such term is defined in the Company’s Restated Certificate of
Incorporation) of any Person referred to in sub-clause (i), (iv) or (v) of this
clause (c).

“Denali Entity” means any one or more of Denali and the Denali Affiliates.

“Denali Holders” means (a) DMLP and its successors and permitted assigns and
(b) any Denali Affiliate (other than any Silver Lake Holder) that acquires
shares of Common Stock and its successors and permitted assigns.

“DMLP” has the meaning specified in the preamble hereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, as the same shall be in effect from time to time.
Reference to a particular section of the Securities Exchange Act of 1934, as
amended, shall include reference to the comparable section, if any, of any such
successor federal statute.

“Excluded Registration” means (a) a registration of Common Stock under the
Securities Act pursuant to a registration statement filed (i) on Form S-4 or
Form S-8 under the Securities Act (or any successor registration forms), (ii) in
connection with dividend reinvestment plans, direct stock purchase plans or
similar plans or (iii) in connection with a registration pursuant to which the
Company offers to exchange its own securities for other securities, or (b) a
Rule 144A Resale Shelf Registration.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-3” means Form S-3 under the Securities Act (or any successor
registration form).

“Form S-3 Eligible” means, as of any date of determination, the Company’s
eligibility as of such date under SEC rules to register Registrable Securities
pursuant to a Shelf Registration Statement on Form S-3 for offering and sale
thereunder.

“Free Writing Prospectus” means a free writing prospectus, as defined in Rule
433 under the Securities Act, relating to an offer of Registrable Securities.

“Holders” means each Denali Holder and each Silver Lake Holder. A Person shall
cease to be a Holder hereunder at such time as such Person ceases to hold any
Registrable Securities.

“Initiating Demand Holders” has the meaning specified in Section 3(a).

“IPO” has the meaning specified in the recitals hereof.

 

-3-



--------------------------------------------------------------------------------

“Lock-up Letter Transactions” means (a) offering, pledging, selling, contracting
to sell, selling any option or contract to purchase, purchasing any option or
contract to sell, granting any option, right or warrant to purchase, lend or
otherwise transfer or dispose of, directly or indirectly, any Company Securities
(including Company Securities that may be deemed to be beneficially owned by the
applicable Person), (b) entering into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(a) above or this clause (b) is to be settled by delivery of Common Stock or
other Company Securities, in cash or otherwise, (c) making any demand that would
require the filing during the lock-up period of any registration statement,
including any amendments thereto, with respect to the registration of any
Company Securities, or (d) publicly disclosing any intention or arrangement to
do any of the foregoing.

“Losses” has the meaning specified in Section 12(a).

“MD” has the meaning specified in the Preamble.

“MSDC LLC” has the meaning specified in the Preamble.

“MSDC LP” has the meaning specified in the Preamble.

“MSD Funds” has the meaning specified in the Preamble.

“Person” means any natural person, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or a political subdivision or an agency or instrumentality thereof.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by any
Registration Statement, and by all other amendments and supplements to such
prospectus, including post-effective amendments and all material incorporated by
reference into such prospectus.

“Registrable Securities” means, collectively, with respect to any Holder, the
following securities held by such Holder: (a) (i) shares of Class A Common
Stock, including shares of Class A Common Stock issuable upon conversion of
shares of Class B Common Stock, and (ii) any shares of Class A Common Stock
paid, issued or distributed in respect of any shares of Class A Common Stock
referred to in clause (i) by way of stock dividend or distribution or stock
split or in connection with a combination of shares, recapitalization,
reorganization, merger, consolidation or otherwise and held by such Holder; and
(b) (i) shares of Class B Common Stock and (ii) any shares of Class B Common
Stock paid, issued or distributed in respect of any shares of Class B Common
Stock referred to in clause (i) by way of stock dividend or distribution or
stock split or in connection with a combination of shares, recapitalization,
reorganization, merger, consolidation or otherwise and held by such Holder.
Securities shall cease to be Registrable Securities in accordance with
Section 2(b).

“Registration Expenses” means any and all expenses incident to the Company’s
performance of its registration obligations under this Agreement, including:
(a) all SEC registration and filing fees and expenses incurred in connection
with the preparation, printing and distribution of each Registration Statement
and Prospectus and any other document or amendment thereto and the mailing and
delivery of copies thereof to each Holder and any underwriters or dealers;
(b) fees and

 

-4-



--------------------------------------------------------------------------------

expenses of counsel to the Company; (c) fees and expenses incident to any filing
with FINRA or to securing any required review by FINRA of the terms of the sale
of Registrable Securities: (d) fees and expenses in connection with the
qualification of Registrable Securities for offering and sale under state
securities laws (including fees and expenses incurred in connection with blue
sky qualifications of the Registrable Securities and including all reasonable
fees and expenses of counsel in connection with any survey of state securities
or blue sky laws and the preparation of any memorandum with respect thereto);
(e) fees and expenses incurred in connection with the listing of Registrable
Securities on any securities exchange in accordance with this Agreement; (f) the
internal expenses of the Company (including all salaries and expenses of its
officers and employees performing legal or accounting duties); (g) in connection
with any registration, up to $40,000 of the reasonable fees and expenses of a
single counsel for the Holders selected by the Holders of a majority of the
Registrable Securities that have Registrable Securities registered in connection
with such registration; and (h) with respect to each registration, the fees and
expenses of all independent public accountants (including the expenses of any
audit and “comfort” letters) and the fees and expenses of other persons,
including experts, retained by the Company, but excluding (x) any underwriting,
discounts, commissions and fees, brokerage and sales commissions, and transfer
and documentary stamp taxes, if any, relating to the sale or disposition of the
Registrable Securities and (y) any fees or expenses of counsel for the Holders,
other than the fees and expenses referred to in clause (g) above.

“Registration Statement” means any registration statement of the Company filed
with the SEC and referred to in Section 3 or 4, including any Prospectus,
amendments and supplements to any such registration statement, including
post-effective amendments thereto, and all exhibits and all material
incorporated by reference in any such registration statement.

“Rule 144” means Rule 144 (or any similar rule then in effect) promulgated by
the SEC under the Securities Act.

“Rule 144A Resale Shelf Registration” means a registration under the Securities
Act of convertible notes, convertible preferred stock or Common Stock warrants
and the underlying Common Stock for resale of such securities by the purchasers
thereof acquired in an offering under the Securities Act made to one or more
investment banking firms as initial purchasers for reoffering by such initial
purchasers to “qualified institutional buyers” (as defined in Rule 144A), to
other institutional “accredited investors” (as defined in Rule 501(a) under the
Securities Act), or to investors outside the United States in compliance with
Regulation S under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Section 9(e) Period” has the meaning specified in Section 9(e).

“Section 9(k) Period” has the meaning specified in Section 9(k).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, as the same shall be in effect from time to time. Reference to
a particular section of the Securities Act of 1933, as amended, shall include
reference to the comparable section, if any, of any such successor federal
statute.

“Shelf Registration Statement” means a Registration Statement for an offering of
securities to be made on a delayed or continuous basis, which covers Registrable
Securities, on Form S-3 or other appropriate form under Rule 415 of the
Securities Act, or any similar rule that may be adopted by the SEC.

 

-5-



--------------------------------------------------------------------------------

“Silver Lake” means Silver Lake Group, L.L.C., a Delaware limited liability
company, together with any successor thereto.

“Silver Lake Affiliate” means, other than the Company, any Company Affiliate or
any Denali Entity, (a) Silver Lake, (b) any Silver Lake Fund and (c) any other
legal entity that (directly or indirectly) is controlled by Silver Lake,
controls Silver Lake or is under common control with Silver Lake.

“Silver Lake Fund” has the meaning specified in the preamble hereto.

“Silver Lake Holders” means any Silver Lake Affiliate that acquires shares of
Common Stock and its successors and permitted assigns.

“subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, joint venture, association or other legal entity in which
such Person beneficially owns (a) voting interests representing more than 50% of
the voting power of the ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers,
trustees or other members of the applicable governing body thereof, or (b) if no
such governing body exists at such legal entity, capital stock, partnership
interests, limited liability company interests or other ownership interests
representing more than 50% of such entity’s outstanding ownership interests. For
purposes hereof, a Person or Persons shall be deemed to have beneficial
ownership of more than 50% of the voting power of such voting interests or
ownership interests of a partnership, limited liability company or other legal
entity if such Person or a subsidiary of such Person (or a combination thereof)
shall be, allocated a majority of partnership, limited liability company or
other legal entity gains or losses or shall be, or shall control (directly or
indirectly), the sole general partner, the managing general partner or the
managing member of such partnership, limited liability company or other legal
entity.

“Third-Party Security Holder” means any holder (other than a Holder) of Common
Stock or other equity securities of the Company that exercises contractual
rights to participate in a registered offering of securities of the Company
pursuant to an agreement other than this Agreement.

“Underwritten Offering” means an underwritten offering in which securities are
sold to one or more underwriters, on a firm commitment basis, for reoffering to
the public or pursuant to a “block trade” or “bought deal.”

“voting interests” means, with respect to any legal entity, capital stock,
partnership interests, limited liability company interests or other ownership
interests entitled generally to vote on the election of directors, managers or
other voting members of the governing body of such legal entity.

2. Securities Subject to this Agreement.

(a) The Registrable Securities held in the name of any Holder are the sole
securities entitled to the benefits of this Agreement.

(b) Registrable Securities held by any Holder shall cease to be Registrable
Securities (and such Holder shall cease to have any registration rights with
respect thereto under this Agreement) on the date and to the extent that (i) a
Registration Statement covering such Registrable Securities has been declared
effective under the Securities Act and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (ii) such
Registrable Securities have been sold or transferred in accordance with the
requirements of Rule 144, (iii) such Registrable Securities have been otherwise
transferred or disposed of, the Company shall have delivered the Registrable
Securities either in certificated form without any legend restricting further
transfer or disposition thereof or in book-entry form on the stock transfer
records of the Company without notation as to any restrictions on further
transfer or disposition thereof and, at such time, subsequent transfer or
disposition of such securities shall not require registration of such securities
under the Securities Act, (iv) all Registrable Securities then held in the name
of such Holder may be sold or

 

-6-



--------------------------------------------------------------------------------

transferred by such Holder pursuant to Rule 144 without limitation or
restriction under any of the requirements of Rule 144 (as determined by the
Company in good faith) or (v) such Registrable Securities have ceased to be
outstanding.

3. Demand Registration Rights.

(a) Upon the written request (a “Demand Notice”) of one or more of the Holders
(the “Initiating Demand Holders”) that the Company effect the registration under
the Securities Act of Registrable Securities held by such Holders having a
reasonably anticipated net aggregate offering price (after deduction of
underwriter discounts and commissions and offering expenses) of at least
$30,000,000 (or, if such Registrable Securities constitute all remaining
Registrable Securities beneficially owned by the Initiating Demand Holders that
initiated the applicable registration, of at least $20,000,000) as determined in
good faith by the Company at the time of its receipt of the Demand Notice, which
written request shall specify the aggregate number of Registrable Securities
requested to be registered and the proposed method of distribution thereof, the
Company shall use its reasonable best efforts to file with the SEC as soon as
reasonably practicable, but no later than 30 days, after its receipt of such
Demand Notice (or, if the Company shall be legally prohibited from making such a
filing, as soon thereafter as is legally permissible), a Registration Statement
with respect to such requested registration.

(b) Within five Business Days after its receipt of a Demand Notice pursuant to
Section 3(a), the Company shall give written notice of its receipt of such
Demand Notice to each Holder that is not an Initiating Demand Holder (other than
any Holder that has provided written notice to the Company that such Holder
elects not to receive notices from the Company pursuant to this Section 3(b)),
informing such Holder of its right to have its Registrable Securities included
among the securities to be covered thereby. At the written request of any such
Holder given to the Company within ten Business Days after such notice from the
Company has been so given, there shall be included among the securities covered
by the Registration Statement for such requested registration the number of
Registrable Securities that such Holder shall have requested to be so included.

(c) Notwithstanding the provisions of Section 3(a), and subject to Section 3(d),
the Company shall not be required to take any action with respect to a
registration requested pursuant to this Section 3:

(i) if at the time of its receipt of the Demand Notice for such requested
registration (other than a request for an Underwritten Offering made in
accordance with this Section 3) the Company shall have effective under the
Securities Act a Shelf Registration Statement pursuant to which the Holders
could effect the disposition of their Registrable Securities according to their
proposed method of distribution;

(ii) if, within the 120-day period immediately preceding delivery of the Demand
Notice for such requested registration, the Holders shall have consummated a
Demand Registration; or

(iii) during the pendency of any Blackout Period;

provided, however, that the Company shall be permitted to satisfy its
obligations under Section 3(a) by amending (to the extent permitted by
applicable law) within 30 days after a written request for

 

-7-



--------------------------------------------------------------------------------

registration thereunder, any Registration Statement previously filed by the
Company under the Securities Act so that such Registration Statement (as so
amended) shall permit the disposition (in accordance with the intended methods
of disposition, including, without limitation, an Underwritten Offering,
specified by the Holders as aforesaid) of all of the Registrable Securities for
which a demand for registration has been made pursuant to Section 3(a). If the
Company shall so amend a previously filed Registration Statement, it shall be
deemed to have effected a registration for purposes of this Section 3.

(d) Notwithstanding the other provisions of this Section 3, but subject to
Section 3(c), at such time or times as the Company is not Form S-3 Eligible, the
Holders shall have the right hereunder to effect a maximum of five Demand
Registrations in the aggregate, and the Company shall in no event be obligated
to take any action to effect:

 

  (i) more than three registrations initiated by the Denali Holders; or

 

  (ii) more than two registrations initiated by the Silver Lake Holders.

From and after such time as the Company has become Form S-3 Eligible, and for so
long as the Company remains Form S-3 Eligible, the Holders shall have the right
hereunder, subject to Section 3(c), to effect an unlimited number of Demand
Registrations.

(e) Subject to Section 3(f), a Demand Registration shall not be deemed to be
effected for purposes of this Section 3: (i) if the Registration Statement for
such Demand Registration has not been declared effective by the SEC or become
effective in accordance with the Securities Act and the rules and regulations
thereunder; (ii) in the case of a Demand Registration that does not contemplate
an Underwritten Offering, if the Registration Statement therefor does not remain
effective for at least 180 days (or such shorter period as will terminate when
all Registrable Securities covered by such Registration Statement have been sold
or withdrawn); (iii) in the case of a Demand Registration that contemplates an
Underwritten Offering, if (A) the Registration Statement therefor does not
remain effective for such period as, in the opinion of counsel for the managing
underwriters thereof, is required by law for the delivery of a Prospectus in
connection with the sale of Registrable Securities by an underwriter or dealer,
or (B) the conditions to closing specified in the applicable underwriting
agreement are not satisfied by reason of a violation or breach of such
underwriting agreement or this Agreement by the Company; or (iv) if, as a result
of a determination made by the managing underwriters of an Underwritten Offering
or (if the offering shall not be an Underwritten Offering) the Holders pursuant
to Section 5(a), the Initiating Demand Holders shall not be entitled to include
in such Demand Registration at least 75% of the Registrable Securities that such
Initiating Demand Holders requested pursuant to Section 3(a) to be so included
in such Demand Registration.

(f) Initiating Demand Holders may, at any time prior to the effective date of
the Registration Statement relating to such registration, or in the case of a
Registration Statement that has already become effective, before the pricing of
the applicable offering, revoke the Demand Notice delivered pursuant to
Section 3(a) by providing a written notice to the Company revoking such Demand
Notice. The Initiating Demand Holders shall be deemed to have effected a Demand
Registration for purposes of Section 3(e) in the case of any withdrawal of a
Demand Registration in accordance with this Section 3(f), unless: (i) such
withdrawal is based on a reasonable

 

-8-



--------------------------------------------------------------------------------

determination, made by the Initiating Demand Holders holding a majority of the
Registrable Securities to be included in the Registration Statement therefor,
that there has been, since the date of the applicable Demand Notice pursuant to
Section 3(a), a material adverse change in business, financial condition,
results of operations or prospects of the Company, in general market conditions
or in market conditions for business in the Company’s industry generally; or
(ii) the Initiating Demand Holders reimburse the Company for all Registration
Expenses incurred by the Company with respect to such withdrawn Demand
Registration. Unless such Initiating Demand Holders otherwise agree, such
Initiating Demand Holders shall provide the reimbursement contemplated by clause
(ii) of the immediately preceding sentence pro rata based on the relative number
of Registrable Securities requested to be included in such withdrawn Demand
Registration by each such Initiating Demand Holder. Except as otherwise
contemplated by such clause (ii), no revocation pursuant to this Section 3(f)
shall relieve the Company of its obligation hereunder to pay the Registration
Expenses in connection with any such request.

(g) Subject to the limitations set forth in Section 5(a), the Company shall have
the right to register pursuant to a Demand Registration, and the Company and
Third-Party Security Holders shall have the right to include in such Demand
Registration, such number of shares of Common Stock or other equity securities
of the Company as the Company and such Third-Party Security Holders may specify.

(h) The Initiating Demand Holders delivering a Demand Notice pursuant to
Section 3(a) may distribute the Registrable Securities covered by such demand by
means of an Underwritten Offering or any other method of distribution permitted
in accordance with the Registration Statement, with such method to be determined
by the Initiating Demand Holders holding a majority of the Registrable
Securities so requested to be registered by the Initiating Demand Holders.

4. Piggyback Registration.

(a) If at any time after the Closing Date the Company shall propose to file a
Registration Statement under the Securities Act relating to a public offering of
the Common Stock or other equity securities of the Company (other than in
connection with an Excluded Registration) for the Company’s own account or for
the account of any holder of the Company’s equity securities (other than any
Holder), in each case, on a registration form and in a manner that would permit
the registration of Registrable Securities for sale to the public under the
Securities Act, the Company shall (i) give written notice at least ten Business
Days prior to the filing thereof to each Holder (other than any Holder that has
provided written notice to the Company that such Holder elects not to receive
notices from the Company pursuant to this Section 4(a)), specifying the
approximate date on which the Company proposes to file such Registration
Statement and advising such Holder of its right to have any and all of the
Registrable Securities of such Holder included among the securities to be
covered thereby, subject to reduction in accordance with Section 5, and (ii) at
the written request of any such Holder given to the Company within five Business
Days after written notice from the Company has been given to such Holder,
include among the securities covered by such Registration Statement the number
of Registrable Securities which such Holder shall have requested to be so
included, subject to reduction in accordance with Section 5.

(b) Nothing in this Section 4 shall create any liability on the part of the
Company to any Holder if for any reason the Company shall decide not to file, or
to delay the filing of, a Registration Statement proposed to be filed pursuant
to Section 4(a) or to withdraw such Registration

 

-9-



--------------------------------------------------------------------------------

Statement subsequent to the filing thereof, regardless of any action whatsoever
that a Holder may have taken, whether as a result of the issuance by the Company
of any notice hereunder or otherwise; provided, however, that the Company shall
not be relieved of its obligation hereunder to pay the Registration Expenses in
connection with any such filing or proposed filing.

5. Cutbacks.

(a) In connection with any Demand Registration, if the managing underwriters of
such offering shall give notice (a “Cutback Notice”) to the Company (it being
understood that the Company shall as soon as reasonably practicable provide any
such notice to all Holders who have requested to include Registrable Securities
in such offering) that, in their opinion, the number of Registrable Securities
requested to be included in such offering and the number of any equity
securities which the Company and any Third-Party Security Holders propose to
include in such offering for sale for their respective accounts exceed the
number of Registrable Securities and such other equity securities which can be
offered or sold in such offering without being reasonably likely to have a
material adverse effect on the offering price, timing or distribution of the
Registrable Securities or the market for the Common Stock (an “Adverse Offering
Effect”), there shall be included in such offering only the number of
Registrable Securities and any such other equity securities that, in the opinion
of such managing underwriters, can be included without being reasonably likely
to have an Adverse Offering Effect. In such event, the Registrable Securities
and any such other equity securities shall be included in the offering pursuant
to such Demand Registration in the following priority:

(i) first, all of the Demand Registrable Securities which can be so included
without being reasonably likely to have an Adverse Offering Effect; and

(ii) second, if all of the Demand Registrable Securities may be so included in
such offering, such number of equity securities proposed to be sold by the
Company and Third-Party Security Holders in such offering which can be included
therein without being reasonably likely to have an Adverse Offering Effect (with
any reduction in such number being allocated among the Company and such
Third-Party Security Holders in accordance with their separate agreements).

(b) If not all of the Demand Registrable Securities may be included in such
offering without being reasonably likely to have an Adverse Offering Effect, any
reduction in such number shall be allocated among the Initiating Demand Holders
and all other Holders electing to participate in such offering pursuant to
Section 3(b) pro rata based on the relative number of Demand Registrable
Securities beneficially owned by each such Holder as of the date on which the
Demand Notice related thereto was received by the Company.

(c) Each Holder wishing to include Registrable Securities pursuant to
Section 4(a) in any offering covered by a Registration Statement filed by the
Company relating to a public offering of Common Stock or other equity securities
for its own account or for the account of any security holder (other than any
Holder) shall have the right to include such Registrable Securities in any such
offering only to the extent that the inclusion of such Registrable Securities
shall not reduce the number of shares of Common Stock or other equity securities
to be offered and sold therein for the account of the Company or any such other
security holder. In connection with the inclusion of Registrable Securities
pursuant to Section 4(a) in any such offering, if the managing underwriters of
an Underwritten Offering deliver a notice to the Company (it being understood
that

 

-10-



--------------------------------------------------------------------------------

the Company shall as soon as reasonably practicable provide any such notice to
all Holders who have requested to include Registrable Securities in such
offering), that, in their opinion, the number of securities the Company proposes
to sell for its own account or for the account of any such other security holder
and the number of such Registrable Securities exceeds the number of securities
which can be offered or sold in such offering without being reasonably likely to
have an Adverse Offering Effect with respect to the securities to be offered for
the account of the Company or such other security holder, there shall be
included in such offering only the number of Registrable Securities that, in the
opinion of such managing underwriters, can be included without being reasonably
likely to have an Adverse Offering Effect. If not all of the Registrable
Securities requested to be included in such offering may be so included without
being reasonably likely to have an Adverse Offering Effect, the reduction in the
aggregate number of Registrable Securities that shall be included in such
offering shall be allocated among the Holders who have requested Registrable
Securities to be so included pro rata based on the relative number of
Registrable Securities beneficially owned by each such Holder as of the date on
which the Company provides notice of its proposed filing of a Registration
Statement pursuant to Section 4(a).

6. Selection of Underwriters. In connection with any Demand Registration
effected as an Underwritten Offering pursuant to Section 3, but subject to the
last sentence of this Section 6, the Initiating Demand Holders shall have the
right to select a lead managing underwriter or underwriters to administer such
offering, which lead managing underwriter or underwriters shall be reasonably
satisfactory to the Company; provided, however, that: (i) if one or more of the
Initiating Demand Holders is a Denali Holder and one or more Silver Lake Holders
delivers a request to the Company to include Registrable Securities in such
Underwritten Offering pursuant to Section 3(b), such Silver Lake Holder or
Silver Lake Holders shall have the right to select a co-managing underwriter or
underwriters for such offering, which co-managing underwriter or underwriters
shall be reasonably satisfactory to the Company; (ii) if one or more of the
Initiating Demand Holders is a Silver Lake Holder and one or more Denali Holders
deliver a request to the Company to include Registrable Securities in such
Underwritten Offering pursuant to Section 3(b), such Denali Holder or Denali
Holders shall have the right to select a co-managing underwriter or underwriters
for such offering, which co-managing underwriter or underwriters shall be
reasonably satisfactory to the Company; and (iii) in the event a co-managing
underwriter or underwriters is not selected in accordance with clause (i) or
(ii) above, the Company shall have the right to select a co-managing underwriter
or underwriters for such offering, which co-managing underwriter or underwriters
shall be reasonably satisfactory to the Initiating Demand Holders.
Notwithstanding the foregoing, in connection with any Demand Registration
effected as an Underwritten Offering pursuant to Section 3 that is a “block
trade” or “bought deal” transaction, the Initiating Demand Holders shall have
the sole right to select a lead underwriter or underwriters to administer such
offering.

7. Holdback. In the case of an Underwritten Offering of securities of the
Company, each Holder agrees, if requested by the managing underwriter or
underwriters of such Underwritten Offering, to enter into a lock-up agreement
with the Company and the underwriters of such Underwritten Offering, as of any
date requested by such underwriters, in which such Holder shall agree that it
shall not effect any Lock-up Letter Transactions during the period beginning
seven days before, and ending 90 days (or such shorter period as may be
permitted by such lead managing underwriters) after, the date of the prospectus
used in connection with such Underwritten Offering, except for the offering and
sale of Registrable Securities included in such registration and except for such
other transactions as are customarily excepted from such a lock-up agreement.

 

-11-



--------------------------------------------------------------------------------

8. Blackout Restrictions. If the Company determines in good faith that the
registration and distribution of Registrable Securities (a) would materially
impede, delay, interfere with or otherwise materially adversely affect any
pending financing, registration of securities by the Company in a primary
offering for its own account, acquisition, corporate reorganization, debt
restructuring or other material transaction involving the Company or (b) would
require disclosure of material non-public information that the Company has a
bona fide business purpose for preserving as confidential, the Company shall be
entitled to defer the filing or effectiveness of a Registration Statement, or to
suspend the use of an effective Registration Statement, for the shortest period
of time reasonably required (each such period, a “Blackout Period”); provided,
however, that the Company shall not be entitled to obtain deferrals or
suspensions under (i) clause (a) of this Section 8 for more than an aggregate of
90 days in any 12-month period, or (ii) clause (b) of this Section 8 on more
than two occasions or for more than an aggregate of 60 days in any 12-month
period; provided, further, that the Company shall not under any circumstances be
entitled to obtain deferrals or suspensions for more than an aggregate of 120
days in any 12-month period. The Company shall notify each Holder of the
initiation and expiration or earlier termination of a Blackout Period and, as
soon as reasonably practicable after such expiration or termination, shall amend
or supplement any effective Registration Statement and the related Prospectus to
the extent necessary to permit the Holders to resume use of such Prospectus in
connection with the offer and sale of the Registrable Securities in accordance
with applicable law. Each Holder agrees to treat as confidential the delivery of
any notice by the Company to such Holder pursuant to this Section 8 and the
information set forth in any such notice. For the avoidance of doubt, except as
would otherwise constitute a Blackout Period in accordance with the first
sentence of this Section 8, any period during which the directors and officers
of the Company are prohibited from purchasing, selling or otherwise engaging in
transactions in securities of the Company pursuant to any internal Company
policy restricting trading during specified periods of the Company’s fiscal year
or otherwise shall not be deemed a Blackout Period for purposes of this
Agreement.

9. Registration Procedures. In connection with the registration obligations of
the Company under Section 3, the Company shall:

(a) prior to filing a Registration Statement or related Prospectus or any
amendment or supplement thereto, furnish to a single counsel selected by the
Holders holding a majority of the Registrable Securities included or to be
included in such Registration Statement (and, if requested in writing by a
Holder, to such Holder) copies of such Registration Statement or Prospectus (or
amendment or supplement) as proposed to be filed (including, upon the request of
the Holders or counsel, documents to be incorporated by reference therein),
which documents shall be subject to the reasonable review and comments of the
Holders holding the Registrable Securities included or to be included in such
Registration Statement and their counsel;

(b) prepare and file with the SEC amendments and post-effective amendments to
each Registration Statement and such amendments and supplements to the related
Prospectus as may be required by the rules, regulations or instructions
applicable to the registration form utilized by the Company or by the Securities
Act or rules and regulations thereunder necessary to keep such Registration
Statement effective until the Holders of the Registrable Securities covered by
such Registration Statement have completed the distribution related thereto or
for such shorter period permitted under this Agreement;

(c) promptly notify each Holder holding Registrable Securities covered by a
Registration Statement, through its counsel, when such Registration Statement
and any amendment

 

-12-



--------------------------------------------------------------------------------

or post-effective amendment thereto and the related Prospectus and any amendment
or supplement to such Prospectus have been filed and, with respect to such
Registration Statement or any amendment and post-effective amendment thereto,
when such Registration Statement or such post-effective amendment has become
effective;

(d) furnish to each Holder such number of copies of the applicable Registration
Statement and of each amendment and post-effective amendment thereto and the
related Prospectus or Prospectus supplement as such Holder may reasonably
request in order to facilitate such Holder’s disposition of Registrable
Securities (the Company hereby consenting to the use (subject to the limitations
set forth in Section 10(b)) of the Prospectus or any amendment or supplement
thereto in connection with such disposition);

(e) promptly notify each Holder holding Registrable Securities covered by a
Registration Statement, through its counsel, at any time when the related
Prospectus is required to be delivered under the Securities Act, that the
Company has become aware that such Prospectus, as then in effect, includes an
untrue statement of material fact or omits to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing (the period during which the
Holders are required in such case pursuant to Section 10(b) to refrain from
effecting public sales or distributions of Registrable Securities referred to
herein as a “Section 9(e) Period”), and prepare and furnish to such Holder, as
soon as reasonably practicable, without charge to such Holder, a reasonable
number of copies of an amendment to such Registration Statement or supplement to
such Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;

(f) use reasonable best efforts to register or qualify Registrable Securities
covered by a Registration Statement under such securities or blue sky laws of
such jurisdictions as each Holder holding such Registrable Securities shall
reasonably request, and to do any and all other acts and things which may be
reasonably necessary to enable such Holder to consummate the disposition in such
jurisdictions of such Registrable Securities, except that the Company shall not
be required for any such purpose to qualify generally to do business as a
foreign corporation in any jurisdiction where, but for the requirements of this
Section 9(f), it would not be obligated to be so qualified, to subject itself to
taxation in any such jurisdiction, or to consent to general service of process
in any such jurisdiction;

(g) make available to its stockholders, as soon as reasonably practicable, an
earnings statement that shall satisfy the provisions of Section 11(a) of the
Securities Act, provided that the Company shall be deemed to have complied with
this Section 9(g) if it has complied with Rule 158 under the Securities Act;

(h) if the registration involves an Underwritten Offering, enter into a
customary underwriting agreement and in connection therewith:

(i) to the extent reasonably practicable, make such representations and
warranties to the underwriters in such form and with such substance and scope as
are customarily made by issuers to underwriters in comparable Underwritten
Offerings;

 

-13-



--------------------------------------------------------------------------------

(ii) use reasonable best efforts to obtain opinions of counsel to the Company
(in form, scope and substance reasonably satisfactory to the managing
underwriters), addressed to the underwriters, and covering the matters
customarily covered in opinions requested in comparable Underwritten Offerings;

(iii) use reasonable best efforts to obtain “comfort” letters and bring-downs
thereof from the Company’s independent registered public accounting firm
addressed to the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters by independent
registered public accounting firms in connection with Underwritten Offerings;
and

(iv) deliver such documents and certificates as may be reasonably requested by
the managing underwriters to evidence compliance with any customary conditions
contained in the underwriting agreement;

(i) cooperate with the Holders holding Registrable Securities covered by a
Registration Statement and the managing underwriter or underwriters or agents,
if any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing the securities to be sold under
such Registration Statement, or the transfer of such securities into book-entry
form (not subject to any stop transfer instruction), and enable such securities
to be in such denominations and registered in such names as the managing
underwriter or underwriters or agents, if any, or such Holders, may request;

(j) if reasonably requested by the managing underwriter or underwriters or a
Holder holding Registrable Securities being sold in a Demand Registration or in
connection with another registration involving an Underwritten Offering,
incorporate in a Prospectus supplement or post-effective amendment to the
applicable Registration Statement such information as the managing underwriters
and the Holders holding a majority of the Registrable Securities being sold by
all Holders agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities, including information
with respect to the amount of Registrable Securities being sold to such
underwriters, the purchase price being paid therefor by such underwriters and
any other terms of the Underwritten Offering of the Registrable Securities to be
sold in such offering and make all required filings of such Prospectus
supplement or post-effective amendment upon being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

(k) in the event of the issuance of any stop order by the SEC of which the
Company is aware suspending the effectiveness of a Registration Statement, or of
any order suspending or preventing the use of any related Prospectus or
suspending the qualification of any Registrable Securities included in such
Registration Statement for sale in any jurisdiction, promptly notify each Holder
holding any Registrable Securities included in such Registration Statement of
the issuance thereof, use its reasonable best efforts to obtain the withdrawal
of such stop order or other order at the earliest practicable time (the period
between the issuance and withdrawal of any stop order or other order referred to
herein as a “Section 9(k) Period”), and promptly notify each such Holder of the
withdrawal thereof;

(l) use its reasonable best efforts to cause all Class A Common Stock and all
Class B Common Stock covered by such Registration Statement to be listed on any
securities exchange on which the Class A Common Stock is then listed, if the
Class A Common Stock or the Class B Common Stock covered by such Registration
Statement is not already so listed and if such listing is then permitted under
the rules of such securities exchange;

 

-14-



--------------------------------------------------------------------------------

(m) provide a CUSIP number for all Registrable Securities and, unless such
Registrable Securities shall be registered in book-entry form, provide the
applicable transfer agent and registrar for such Registrable Securities with
printed certificates for the Registrable Securities, which certificates shall be
in a form eligible for deposit with The Depository Trust Company;

(n) cooperate with each Holder of Registrable Securities covered by a
Registration Statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(o) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC;

(p) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

(q) make available upon reasonable notice at reasonable times during normal
business hours and for reasonable periods for inspection by one representative
appointed by the Holders of a majority of the Registrable Securities covered by
the applicable Registration Statement, by any managing underwriter or
underwriters participating in any Underwritten Offering to be effected pursuant
to a Registration Statement, and by any attorney, accountant or other agent
retained by such Holders or any such managing underwriter or underwriters, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause the proper officers and other employees of
the Company and representatives of the independent registered public accounting
firm that has certified the Company’s financial statements to make themselves
available during normal business hours to discuss the business of the Company
and to supply all information reasonably requested by any such managing
underwriter or underwriters or agents thereof in connection with such
Registration Statement as shall be necessary to enable such Persons to exercise
their due diligence responsibility (subject to the entry by each Person referred
to in this Section 9(q) into customary confidentiality agreements in a form
reasonably acceptable to the Company); and

(r) in the case of an Underwritten Offering, cause the senior executive officers
of the Company to participate in such customary “road show” presentations as may
be reasonably requested by the lead managing underwriter of any such
Underwritten Offering and otherwise to cooperate with and participate in
customary selling efforts related thereto.

10. Agreements of Holders.

(a) As a condition to the Company’s obligation under this Agreement to cause
Registrable Securities of any Holder to be included in a Registration Statement,
such Holder shall timely provide the Company with all of the information
required to be provided in such Registration Statement with respect to such
Holder pursuant to Items 507 and 508 (or any successor Items) of Regulation S-K
under the Securities Act and such other information as otherwise may reasonably
be requested by the Company to comply with applicable law in connection with
such Registration Statement.

 

-15-



--------------------------------------------------------------------------------

(b) Each Holder shall comply with the prospectus delivery requirements of the
Securities Act in connection with the offer and sale of Registrable Securities
made by such Holder pursuant to any Registration Statement. Upon receipt of any
notice from the Company of the occurrence of any event of the kind described in
Section 9(e) or Section 9(k) or of the imposition of any Blackout Period, each
Holder holding Registrable Securities shall forthwith discontinue the
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities and the related Prospectus until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 8 or 9(e) or the withdrawal of any stop order or other
order referred to in Section 9(k), and, if so directed by the Company, shall
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities at
the time of receipt of such notice.

(c) Each Holder shall comply with Regulation M under the Exchange Act in
connection with the offer and sale of Registrable Securities made by such Holder
pursuant to any Registration Statement.

11. Registration Expenses. The Company shall pay all Registration Expenses in
connection with all registrations pursuant to this Agreement to the extent
provided herein. In connection with all such registrations, each Holder shall
pay all underwriting discounts, commissions and fees, brokerage and sales
commissions, and transfer and documentary stamp taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to the
Registration Statement, and, except as provided for in clause (g) of the
definition of “Registration Expenses,” all fees and expenses of counsel to such
Holder.

12. Indemnification; Contribution.

(a) The Company agrees to indemnify and hold harmless each Holder in any
offering or sale of Registrable Securities pursuant to this Agreement, each
Person, if any, who participates as an underwriter in any such offering and sale
of Registrable Securities, and each Person, if any, who controls such Holder or
such underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and their respective directors, trustees,
officers, partners, agents, employees and Affiliates against all losses, claims,
damages, liabilities and expenses (including reasonable attorneys’ fees and
expenses, as incurred, and any amounts paid in any settlement effected with the
Company’s consent, which consent shall not be unreasonably withheld or delayed)
(collectively, “Losses”) incurred by such party pursuant to any actual or
threatened action, suit, proceeding or investigation arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in, or
any omission or alleged omission of a material fact required to be stated in,
any Registration Statement, Prospectus, Free Writing Prospectus or “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or necessary to make the statements therein (in the case of a
Prospectus, a Free Writing Prospectus or “issuer information,” in the light of
the circumstances then existing) not misleading, except in each case insofar as
such statements or omissions arise out of or are based upon (i) any such untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance on and in conformity with information with respect to such Holder
furnished in writing to the Company by such Holder or its counsel expressly for
use therein, (ii) the use of any Prospectus, Free Writing Prospectus or “issuer
information” after such time as the obligation of the Company to keep effective
the Registration Statement of which such Prospectus forms a part has expired or
(iii) the use of any Prospectus, Free Writing Prospectus or “issuer information”
after such time as the Company has advised the Holders that the filing of an
amendment or supplement thereto is required, except such Prospectus, Free
Writing Prospectus or “issuer information” as so amended or supplemented.

 

-16-



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement filed pursuant to this
Agreement, each Holder holding Registrable Securities to be covered thereby
agrees, severally and not jointly with any other Holders, to indemnify and hold
harmless the Company, each Person, if any, who participates as an underwriter in
any such offering and sale of Registrable Securities and each Person, if any,
who controls the Company or such underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, and their respective
directors, trustees, officers, partners, agents, employees and Affiliates,
against all Losses incurred by such party pursuant to any actual or threatened
action, suit, proceeding or investigation arising out of or based upon any
untrue or alleged untrue statement of a material fact contained in, or any
omission or alleged omission of a material fact required to be stated in, any
Registration Statement, Prospectus, Free Writing Prospectus or “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or necessary to make the statements therein (in case of a
Prospectus, a Free Writing Prospectus or “issuer information,” in the light of
the circumstances then existing) not misleading, but only to the extent that any
such untrue statement or omission is made in reliance on and in conformity with
information with respect to such Holder furnished in writing to the Company by
such Holder or its counsel specifically for use therein; provided, however, that
no Holder shall be required to indemnify the Company or any other indemnified
party under this Section 12(b) with respect to any amount in excess of the
amount of the gross proceeds, after deducting any underwriting discounts and
commissions, received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Any Person entitled to indemnification hereunder agrees to give prompt
written notice to the indemnifying party after the receipt by such indemnified
party of any written notice of the commencement of any action, suit, proceeding
or investigation or threat thereof made in writing for which such indemnified
party may claim indemnification or contribution pursuant to this Agreement,
provided that failure to give such notification shall not affect the obligations
of the indemnifying party pursuant to this Section 12 except to the extent the
indemnifying party shall have been actually and materially prejudiced as a
result of such failure. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall so elect, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal expenses of other counsel or any other expenses, in each case
subsequently incurred by such indemnified party, in connection with the defense
thereof other than reasonable costs of investigation, unless in the reasonable
judgment of any indemnified party, based on the opinion of counsel, a conflict
of interest is likely to exist between the indemnifying party and such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall not be liable for the fees
and expenses of (i) more than one counsel for all Holders holding Registrable
Securities who are indemnified parties, selected by the Holders holding a
majority of the Registrable Securities held by all Holders who are indemnified
parties (which selection shall be reasonably satisfactory to the Company),
(ii) more than one counsel for the underwriters in an Underwritten Offering or
(iii) more than one counsel for the Company, in each case in connection with any
one action or separate but similar or related actions. An indemnifying party who
is not entitled to, or

 

-17-



--------------------------------------------------------------------------------

elects not to, assume the defense of a claim shall not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party, based on the opinion of counsel, a conflict of
interest is likely to exist between an indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the fees and expenses of such additional
counsel, provided that the indemnifying party shall not be liable for the fees
and expenses of (A) more than one counsel for all Holders holding Registrable
Securities who are indemnified parties, selected by the Holders holding a
majority of the Registrable Securities who are indemnified parties (which
selection shall be reasonably satisfactory to the Company), (B) more than one
counsel for the underwriters in an Underwritten Offering or (C) more than one
counsel for the Company, in each case in connection with any one action or
separate but similar or related actions. No indemnifying party, in defense of
any such action, suit, proceeding or investigation, shall, except with the
consent of each indemnified party, consent to the entry of any judgment or entry
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such action, suit, proceeding or investigation to
the extent such liability is covered by the indemnity obligations set forth in
this Section 12. No indemnified party shall consent to entry of any judgment or
entry into any settlement without the consent of each indemnifying party.

(d) If the indemnification from the indemnifying party provided for in this
Section 12 is unavailable to an indemnified party hereunder in respect of any
Losses, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such Losses, as well as any other relevant
equitable considerations; provided, however, that no Holder shall be required to
contribute any amount in excess of the amount of the gross proceeds, after
deducting any underwriting discounts and commissions, received by such Holder
upon the sale of the Registrable Securities giving rise to such contribution
obligation. The relative fault of such indemnifying party and indemnified party
shall be determined by reference to, among other matters, whether any action in
question, including any untrue statement or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the Losses referred to above shall be
deemed to include, subject to the limitations set forth in Section 12(c), any
legal or other fees and expenses reasonably incurred by such indemnified party
in connection with any investigation or proceeding. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The parties agree that it would not
be just and equitable if contribution pursuant to this Section 12(d) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the consideration referred to in this Section 12(d). If
indemnification is available under this Section 12, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Section 12(a) or 12(b), as the case may be, without regard to the relative fault
of such indemnifying parties or indemnified party or any other equitable
consideration provided for in this Section 12(d).

 

-18-



--------------------------------------------------------------------------------

(e) The provisions of this Section 12 shall be in addition to any liability
which any indemnifying party may have to any indemnified party and shall survive
the termination of this Agreement.

(f) The indemnification and contribution required by this Section 12 shall be
made by periodic payments of the amount thereof during the course of any action,
suit, proceeding or investigation, as and when invoices are received or Losses
are incurred.

13. Participation in Underwritten Offerings. No Holder may include Registrable
Securities in any Demand Registration or other Underwritten Offering pursuant to
this Agreement unless such Holder (a) agrees to sell such Holder’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Company (subject to the rights of the Holders provided for herein), which
approval shall not be unreasonably withheld, conditioned or delayed, and
(b) completes and executes all questionnaires, powers of attorney, custody
agreements, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

14. Reports Under the Exchange Act. For so long as any Registrable Securities
remain outstanding and the Company is required under the Exchange Act and rules
and regulations thereunder to file with the SEC reports pursuant to Section 13
or 15(a) of the Exchange Act, the Company shall (a) use commercially reasonable
efforts to satisfy the conditions of Rule 144 required thereunder to make Rule
144 available to the holders for the sale of Registrable Securities, including
filing with the SEC in a timely manner all reports and other documents required
of the Company under the Securities Act and the Exchange Act, and (b) reasonably
promptly upon written request therefor by any Holder, furnish to such Holder a
written statement by the Company as to its compliance with its reporting
obligations under the Exchange Act.

15. Assignment of Registration Rights. The right to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned (but
only with all related obligations hereunder) by any Holder only in connection
with a transfer of such Registrable Securities in accordance with the Company’s
Restated Certificate of Incorporation (including, without limitation, by a
distribution (tax-free or otherwise) of such Registrable Securities) to a Person
that is a Denali Entity or a Silver Lake Affiliate; provided that, in each case,
as a condition to the effectiveness of any such assignment, such Person shall be
required to execute a counterpart of this Agreement. Upon such Person’s
execution of such counterpart, such Person shall be a Holder under this
Agreement and shall be entitled to the benefits of, and shall be subject to the
restrictions contained in, this Agreement, as amended from time to time, that
are applicable hereunder to the Holder from whom such rights hereunder were
assigned. From and after the date of any such effective assignment, the term
“Holders” as used herein shall also refer to such Person.

16. Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, any Holder and any successor and permitted
assignee thereof; provided, however, that, except as provided for in Section 15,
this Agreement and the provisions of this Agreement that are for the benefit of
the Holders shall not be assignable by any Holder, and any such purported
assignment shall be null and void. Except to the extent provided for in
Section 12, nothing in this Agreement, expressed or implied, is intended to
confer upon any Person other than the Company, the Holders and their respective
successors and permitted assignees any rights, remedies, obligations or
liabilities under or by reason of this Agreement. No purchaser of Registrable
Securities from a Holder shall be deemed to be a successor or assignee of such
Holder merely by reason of such purchase.

 

-19-



--------------------------------------------------------------------------------

17. Amendments and Waivers.

(a) The provisions of this Agreement, including the provisions of this sentence,
may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions of this Agreement, including the provisions of
this sentence (each such amendment, modification, supplement, waiver or consent,
an “Amendment”), may not be given, unless the Company consents thereto and has
obtained the written consent thereto of Holders holding a majority of the
Registrable Securities; provided, however, that if any Amendment would
materially and adversely affect any Holder disproportionately relative to any
other Holder or Holders, such Amendment shall also require the written consent
of Holders holding a majority of the Registrable Securities held by all Holders
so disproportionately affected.

(b) Notwithstanding Section 17(a), an Amendment with respect to a matter that
relates exclusively to the rights of (i) Holders holding Registrable Securities
whose securities are being included in a Registration Statement shall be
effective only if consented to by Holders holding a majority of the Registrable
Securities being included in such Registration Statement, (ii) Denali Holders
shall be effective only if consented to by Denali Holders holding a majority of
the Registrable Securities held by all Denali Holders, (iii) Silver Lake Holders
shall be effective only if consented to by Silver Lake Holders holding a
majority of the Registrable Securities held by all Silver Lake Holders and
(iv) the Initiating Demand Holder or Initiating Demand Holders with respect to a
particular Demand Registration or Underwritten Offering shall be effective only
if consented to by such Initiating Demand Holder or Initiating Demand Holders.

(c) Each Holder from time to time shall be bound by any Amendment effected
pursuant to this Section 17, whether or not any notice, writing or marking
indicating such Amendment appears on the Registrable Securities or is delivered
to such Holder.

18. Notices; Designated Company Representative. All notices, demands, requests,
consents or other communications to be given or delivered under or by reason of
the provisions of this Agreement shall be in writing and shall be deemed to have
been given when (a) delivered personally to the recipient, (b) sent by confirmed
facsimile or confirmed e-mail transmission before 5:00 p.m. New York City time
on a Business Day, and otherwise on the next Business Day, or (c) one Business
Day after being sent to the recipient by reputable overnight courier service
(charges prepaid). Such notices, demands, requests, consents and other
communications shall be sent (i) if to the Company, to: One Concourse Parkway
NE, Attn: Michael R. Cote, E-mail: m_cote@dell.com, or to such other address,
facsimile number or e-mail address as the Company shall designate in writing to
the Holders from time to time, and (ii) if to any Holder, to such Holder at the
address of such Holder set forth on the signature pages hereto, or to such other
address of any Holder as such Holder shall designate in writing to the Company
upon becoming a Holder hereunder and from time to time thereafter. The
designated representative of the Company shall be its Chief Executive Officer or
such other officer as the Company shall designate in writing to the Holders from
time to time.

19. Interpretation. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

-20-



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. Subject to Section 23, this
Agreement shall become effective as between the Company and any Holder when the
Company and such Holder shall have received a copy of counterparts hereof signed
by the other party hereto.

21. Governing Law. This Agreement and all claims or causes of action (whether in
tort, contract or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts laws.

22. Submission to Jurisdiction; WAIVER OF JURY TRIALS.

(a) Each of the parties hereto herby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to this Agreement or any of
the obligations arising under or relating to this Agreement shall be brought and
determined exclusively in the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court of the United States of
America sitting in the State of Delaware), and each of the parties hereto hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court of the United States of
America sitting in the State of Delaware). Each party hereby further irrevocably
waives any claim that the Court of Chancery in the State of Delaware (or, only
if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court of the United States of
America sitting in the State of Delaware) lacks jurisdiction over such party,
and agrees not to plead or claim, in any legal action or proceeding with respect
to this Agreement or the transactions contemplated hereby brought in the Court
of Chancery in the State of Delaware (or, only if the Court of Chancery in the
State of Delaware declines to accept jurisdiction over a particular matter, any
federal court of the United States of America sitting in the State of Delaware)
that any such court lacks jurisdiction over such party.

(b) Each party irrevocably consents to the service of process in any legal
action or proceeding brought with respect to this Agreement or any of the
obligations arising under or relating to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices as provided for in Section 18, such service to become
effective ten days after such mailing. Each party hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder or under
any other documents contemplated hereby, that service of process was in any way
invalid or ineffective. Subject to Section 22(c), the foregoing shall not limit
the rights of any party to serve process in any other manner permitted by
applicable law. The foregoing consents to jurisdiction shall not constitute
general consents to service of process in the State of Delaware for any purpose
except as provided above and shall not be deemed to confer rights on any Person
other than the respective parties to this Agreement.

(c) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this

 

-21-



--------------------------------------------------------------------------------

Agreement or any of the obligations under or relating to this Agreement. To the
fullest extent permitted by applicable law, each of the parties hereto hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any suit, action or proceeding with respect to this
Agreement or any of the obligations arising under or relating to this Agreement
in the Court of Chancery in the State of Delaware (or, only if the Court of
Chancery in the State of Delaware declines to accept jurisdiction over a
particular matter, any federal court of the United States of America sitting in
the State of Delaware), and hereby further irrevocably waives and agrees not to
plead or claim that the Court of Chancery in the State of Delaware (or, only if
the Court of Chancery in the State of Delaware declines to accept jurisdiction
over a particular matter, any federal court of the United States of America
sitting in the State of Delaware) is not a convenient forum for any such suit,
action or proceeding.

(d) The parties hereto agree that any judgment obtained by any party hereto or
its successors or permitted assignees in any action, suit or proceeding referred
to above may, in the discretion of such party (or its successors or permitted
assignees), be enforced in any jurisdiction, to the extent permitted by
applicable law.

(e) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BY,
AMONG OTHER MATTERS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
22(e).

23. Effectiveness; Termination.

(a) Notwithstanding any other provision of this Agreement, this Agreement shall
become effective on the Closing Date.

(b) This Agreement shall terminate with respect to any Holder on the earliest to
occur of (i) the date on which such Holder first ceases to hold any Registrable
Securities or (ii) the date on which such Holder notifies the Company in writing
that such Holder irrevocably withdraws as a Holder under this Agreement.
Notwithstanding any such termination of this Agreement by any Holder, all
rights, liabilities and obligations of such Holder and the Company under
Sections 11, 12, 17, 21, 22, 23 and 25 shall remain in effect in accordance with
their terms. No termination of any provision of this Agreement shall relieve any
party of any liability for any breach of such provision occurring prior to such
termination.

24. Entire Agreement. This Agreement is intended by the parties to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the registration rights granted by the
Company

 

-22-



--------------------------------------------------------------------------------

with respect to the Registrable Securities. No party hereto shall have any
rights, duties or obligations other than those specifically set forth in this
Agreement. This Agreement supersedes all prior agreements and undertakings among
the parties with respect to such registration rights.

25. Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for any
other parties’ failure to perform their obligations under this Agreement, the
parties hereto acknowledge and agree that the remedy at law for any failure to
perform their obligations hereunder would be inadequate and that each of them,
respectively, to the extent permitted by applicable law, shall be entitled to
specific performance, injunctive relief or other equitable remedies in the event
of any such failure, without bond or other security being required.

26. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable solution in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision, provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.

[signature pages follow]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph hereof.

 

COMPANY: SecureWorks Corp. By:  

/s/ Michael R. Cote

Name:  

Michael R. Cote

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

Dell Marketing L.P. By:  

/s/ Janet B. Wright

Name:  

Janet B. Wright

Title:  

Vice President and Assistant Secretary

Address for Notices:

One Dell Way

RR1 MS 33

Round Rock, TX 78682

Facsimile No:

 

(512) 283-0544



--------------------------------------------------------------------------------

/s/ Michael S. Dell

Michael S. Dell Address for Notices:

645 Fifth Avenue

21st Floor

New York, NY 10022

Facsimile No:  

(212) 303-1772

Susan Lieberman Dell Separate Property Trust

 

By:  

/s/ Marc R. Lisker

Name:  

Marc R. Lisker

Title:  

President, Hexagon Trust Company

Address for Notices:

645 Fifth Avenue

21st Floor

New York, NY 10022

Facsimile No:  

(212) 303-1772



--------------------------------------------------------------------------------

MSD FUNDS:. MSDC Denali Investors, L.P. By:  

/s/ Marc R. Lisker

Name:  

Marc R. Lisker

Title:  

Manager

Address for Notices:

645 Fifth Avenue

21st Floor

New York, NY 10022

Facsimile No:  

(212) 303-1772

MSDC Denali EIV, LLC By:  

/s/ Marc R. Lisker

Name:  

Marc R. Lisker

Title:  

Manager

Address for Notices:

645 Fifth Avenue

21st Floor

New York, NY 10022

Facsimile No:  

(212) 303-1772



--------------------------------------------------------------------------------

SILVER LAKE FUNDS: SILVER LAKE PARTNERS III, L.P. By: Silver Lake Technology
Associates III, L.P., its general partner By: SLTA III (GP), L.L.C., its general
partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ Karen M. King

Name:  

Karen M. King

Title:  

Managing Director and Chief Legal Officer

SILVER LAKE PARTNERS IV, L.P. By: Silver Lake Technology Associates IV, L.P.,
its general partner By: SLTA IV (GP), L.L.C., its general partner By: Silver
Lake Group, L.L.C., its managing member By:  

/s/ Karen M. King

Name:  

Karen M. King

Title:  

Managing Director and Chief Legal Officer

SILVER LAKE TECHNOLOGY INVESTORS III, L.P. By: Silver Lake Technology Associates
III, L.P., its general partner By: SLTA III (GP), L.L.C., its general partner
By: Silver Lake Group, L.L.C., its managing member By:  

/s/ Karen M. King

Name:  

Karen M. King

Title:  

Managing Director and Chief Legal Officer



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS IV, L.P. By: Silver Lake Technology Associates
IV, L.P., its general partner By: SLTA IV (GP), L.L.C., its general partner By:
Silver Lake Group, L.L.C., its managing member By:  

/s/ Karen M. King

Name:  

Karen M. King

Title:  

Managing Director and Chief Legal Officer

SLP DENALI CO-INVEST, L.P.

By: SLP Denali Co-Invest GP, L.L.C., its general partner By: SLTA III (GP),
L.L.C., its general partner By: Silver Lake Group, L.L.C., its managing member
By:  

/s/ Karen M. King

Name:  

Karen M. King

Title:  

Managing Director and Chief Legal Officer

Address for Notices:

Silver Lake

Attn: Karen M. King

2775 Sand Hill Road, Suite 100

Menlo Park, CA 94025

Facsimile No.  

(650) 233-8125